Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Closest prior art Son (US 2020/0293989) teaches “An information processing system is provided, the information processing system including: a user-related information acquiring unit that acquires user-related information sent by a mobile communication terminal of a user and including positional information of the mobile communication terminal; an arrival time predicting unit that predicts an arrival time at which the user arrives at a retail store, based on the user-related information; a generation time indication acquiring unit that acquires an indication of generation time during which a commodity that the user wishes to receive is generated at the retail store; and a start time deciding unit that decides a generation start time for the commodity based on the arrival time and the generation time.”  Additionally, Edwards et al. (Patent No. 10,769,712) teaches “A customer may place an order for items to be picked up at a merchant location. Upon receiving an indication that the customer is initiating travel to the merchant location to pick up the items, multiple ETA data points for the customer may be determined while the customer is in transit to the merchant location. Based on the ETA data, it may be determined that the customer is likely to arrive after the merchant location closes, which may prevent the customer from being able to pick up the items from the merchant location. Alternative fulfillment options may be presented to the customer to enable the customer to obtain the items. The alternative fulfillment options may include picking up the items at an alternative merchant location, scheduling a delivery of the items, picking up the items from the merchant location at a subsequent time, or facilitating a cancelation of the order.”  Finally, DeLuca et al. (US 2021/0326966) teaches “Buy-online pickup-in-store (BOPIS) order fulfillment is optimized by prioritizing BOPIS orders according to estimated pickup times. The pickup time for a given order is based on a customer profile and order details which can include product properties for a product in the order, characteristics of the physical store, and an order velocity indicative of an urgency of the customer in placing the order. The pickup times are estimated by a cognitive system trained with input samples comprised of historical BOPIS orders associated with actual pickup delays. The customer profiles include historical information regarding previous BOPIS orders from the customer such as a percentage of previous BOPIS orders actually picked up, and an average pickup delay for the previous BOPIS orders that were picked up. If any order pickup time is less than a predefined threshold, the system notifies the store associate with a warning that it is urgent.”  However, none of the cited prior art teaches “a controller configured to generate an electronic key for unlocking a storage configured to be locked with an article stored therein; and a communication interface configured to transmit the electronic key generated by the controller to a terminal apparatus of a user in a case in which the user is forecasted to arrive at a store after a time slot for providing the article at the store has passed”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683